Citation Nr: 1616811	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  07-03 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a chronic skin disorder, including porphyria cutanea tarda.  
 
3.  Entitlement to service connection for sinusitis. 

4.  Entitlement to service connection for a sleep disability, including as secondary to an acquired psychiatric disability.  

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include as secondary to service-connected disabilities.  

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for demyelization of the nerves in the brain.  

9.  Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected  ischemic heart disease (IHD) or diabetes mellitus, type II.  

10.  Entitlement to an effective date earlier than August 31, 2010, for an award of service connection for IHD.  

11.  Entitlement to an effective date earlier than October 1, 2004, for an award of a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  

12.  Entitlement to an effective date earlier than October 1, 2004, for basic eligibility for Dependents Educational Assistance.  

13.  Entitlement to an initial rating in excess of 10 percent for IHD.  

14.  Entitlement to an initial rating in excess of 10 percent for a gastrointestinal disability.  

15.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior to January 11, 2012, and in excess of 30 percent from January 11, 2012.  

16.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

17.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

18.  Entitlement to an initial rating in excess of 20 percent for weakness of the left upper extremity, residuals of a stroke.  

19.  Entitlement to an initial compensable rating for scar of the right upper extremity.  

20.  Entitlement to an effective date earlier than March 25, 2011, for the grant of service connection for scar of the right upper extremity.

21.  Entitlement to special monthly compensation on account of the need of the aid and attendance of another, or being housebound.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1967 to October 1969.  This included verified service in the demilitarized zone (DMZ) of the Republic of Korea (ROK) from October 1968 to October 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  Many of the issues have been developed separately, but all were previously addressed by the Board in an August 2014 decision that found that new and material evidence had been received to reopen previously denied claims of service connection for a lumbar spine disability and a skin disorder, including porphyria cutanea tarda.  These matters were then remanded for de novo review.  In addition, the majority of the remaining issues on appeal were remanded for further development of the evidence.  The issue of service connection for PTSD was denied, as it was found that there was no credible evidence that the Veteran had participated in combat or verification of his claimed in-service stressors that would provide a basis for service connection of PTSD.  Based upon this finding, the Board concluded that the criteria for service connection for PTSD were not met.  

The appellant appealed the Board's denial of service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court) and the Board's decision was vacated pursuant to a June 2015 Order, following a Joint Motion for Remand (JMR).  The JMR specifically left the matters remaining on appeal undisturbed.  

During the pendency of the appeal, the Veteran indicated that he wished to testify at a formal hearing before a member of the Board.  In correspondence received in February 2016, the Veteran withdrew his hearing request.  

The issues of service connection for a lumbar spine disability, a skin disorder including porphyria cutanea tarda, sinusitis, sleep disorder, PTSD, an acquired psychiatric disability other than PTSD, tinnitus, demyelization of the nerves of the brain, and residuals of a stroke secondary to IHD; an effective date earlier than October 1, 2004, for TDIU and basic eligibility for Dependents Educational Assistance; initial ratings for a gastrointestinal disorder, bilateral hearing loss, peripheral neuropathy of the left and right lower extremities, weakness of the left upper extremity and scar of the right arm; and an effective date earlier than March 25, 2011, for the grant of service connection for scar of the right arm are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for IHD was received by VA on April 15, 2008; no formal or informal claim of service connection for IHD was received prior to that date.  

2.  By rating decision dated in October 2008, the RO denied service connection for IHD, a rating that was appealed by the Veteran.  

3.  By rating decision dated in September 2011, the RO granted service connection for IHD pursuant to a liberalizing regulation change and a special review mandated by a class action settlement; it was specifically found that the Veteran had had service in the Republic of Vietnam (RVN) based upon a special order found in the Veteran's service personnel records (SPRs).  

4.  By rating decision dated in October 2012, the RO awarded an effective date of August 31, 2010, for service connection for ischemic heart disease, indicating that the Veteran had had ROK service only.  


CONCLUSION OF LAW

The criteria for an effective date of April 15, 2008, for the award of service connection for IHD have been met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.155, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the rating decision on appeal concerning the effective date for the grant of service connection for IHD granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  With regard to the duty to assist, the Veteran's service treatment records (STRs), SPRs, and pertinent post-service treatment records; including records utilized in a disability determination by the Social Security Administration (SSA) have been secured.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Law and Regulations Applicable to Effective Dates 

The Veteran contends that he is entitled to an effective date earlier than August 31, 2010 for the award of service connection for IHD.  It is argued that service connection was based on exposure to defoliants while the Veteran serviced in the RVN and not just on his service at the DMZ in the ROK.  As such, it is argued that he is a Nehmer class veteran and that the effective date provisions regarding this class of veteran are applicable.   

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim ... of compensation ... shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation similarly states that the effective date "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400(b)(2)(i).  

When an application for disability compensation is received within one year of the date of the veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110(b)(1). 

With respect to the assignment of effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175  N.D. Cal. 1999) (Nehmer II); the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F.3d 115 (9th Cir. 2002) (Nehmer III). 

 In August 2003, VA published regulations to implement these orders.  A Nehmer class member is defined as a veteran who has a covered herbicide disease (here, IHD).  38 C.F.R. § 3.816(b)(1)(i).  If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and the date the disease at issue was added to the list of diseases presumed to be have been incurred as a result of exposure to herbicides (for IHD, August 31, 2010), the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816(c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on the date the disease at issue was added to the list of diseases presumed to be have been incurred as a result of exposure to herbicides, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2). 

If the requirements of (c)(1) or (c)(2) are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114, 3.400, 38 C.F.R. § 3.816(c)(4).  

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue, which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3). 

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add IHD (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including CAD (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53,202.  The intended effect of this amendment was to establish presumptive service connection for these diseases based on herbicide exposure.  Note 3 indicates that for purposes of this section the term IHD does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).  

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  An informal claim for increased benefits or an informal claim to reopen may be the date of outpatient or hospital examination or date of admission to a VA hospital or uniformed services hospital or the date of receipt of evidence from a private physician when evidence furnished by or on behalf of the claimant is within the competence of the physician.  38 C.F.R. § 3.157(b).  

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the veteran to seek benefits must be demonstrated.  See Brannon, 12 Vet. App. at 34-35.  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit  has emphasized that VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," see Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

A claim for VA benefits, whether formal or informal, remains pending until it is finally adjudicated.  38 C.F.R. § 3.160(c); see also Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009).  A claim will also remain pending if VA has failed to notify the claimant of the denial of the claim.  Cook v. Principi, 318 F.3d 1334, 1340   (Fed. Cir. 2002) (en banc).

The facts of this issue may be briefly summarized.  The Veteran was discharged from active duty in October 1969.  His service records show that his primary service was that he was stationed in the ROK; however, there are indications in the record that he did see service in the RVN prior to his discharge from service.  Specifically, the Veteran submitted SPRs showing the Veteran's last duty station as APO 96345, which has been identified in the record as verifying RVN service.  In the September 2011 rating decision that awarded service connection for IHD, the RO conceded that the Veteran had in-country service in the RVN.  

The Veteran's initial claim for compensation benefits was received in 2003, but did not include a claim of service connection for IHD.  His initial claim of service connection for IHD was received by VA on April 15, 2008.  Private treatment records show that the Veteran was diagnosed as having had a myocardial infarction in December 2004, but these records were not received by VA until July 2008.  On examination by VA in September 2011, the diagnoses were coronary artery disease and IHD.  As noted, service connection was granted by the RO in a September 2011 rating decision.  

After a review of the entire evidentiary record in light of the applicable legal criteria, the Board finds that an effective date of April 15, 2008, for the award of service connection for IHD is warranted.

Here, the record reflects that the Veteran's initial claim of service connection for IHD was received by VA on April 15, 2008.  While private records dated in December 2004 show that he sustained a myocardial infarction, these records were not received until subsequent to the Veteran's April 2008 claim was received.  As noted, these private treatment records may not be utilized as a claim prior to the date of their receipt.  See 38 C.F.R. § 3.157(b).  

In cases involving presumptive service connection due to herbicide exposure, 38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer II.  For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease.  While the majority of the evidence in the case shows that the Veteran's herbicide exposure was the result of service in the DMZ of the ROK, the rating decision that awarded service connection conceded that he was exposed to herbicides in the RVN.  Thus, the Veteran is considered to be among the class of veterans who were specifically exposed to herbicides in the RVN.  As such, the Veteran's claim may be dated earlier than the effective date of the liberalizing law and regulation applicable to IHD.  As his initial claim of service connection for IHD was received on April 15, 2008, this is the proper date of the award of service connection.   


ORDER

The proper effective date for an award of service connection for IHD is April 15, 2008.  


REMAND

Regarding the issues of a lumbar spine disability, a skin disorder including porphyria cutanea tarda, sinusitis, sleep disorder, an acquired psychiatric disability other than PTSD, tinnitus, demyelization of the nerves of the brain, increased ratings for IHD, a gastrointestinal disorder, bilateral hearing loss, peripheral neuropathy of the left and right lower extremities, and weakness of the left upper extremity, the Board notes that these issues were remanded in August 2014.  At that time, additional treatment records and/or additional examinations were to be obtained, the claims readjudicated, and, if the denials continued, a supplemental statement of the case (SSOC) was to be issued.  While the examinations were performed, the matters were not readudicated and the Veteran was not furnished an SSOC.  Thus, the issues must be returned to insure dure process.  

Regarding the issue of service connection for PTSD, as noted, this issue was returned to the Board following a June 2015 JMR.  In the JMR, the Board was to provide additional reasons and bases for findings that the Veteran had not served in combat, which would support the existence of stressors supporting a diagnosis of PTSD.  After the Board's August 2014 decision that was the subject of the JMR, the Veteran was afforded an additional psychiatric examination in April 2015.  At that time, a diagnosis of PTSD was made that was based upon two noncombat stressors, the existence of which verification has not been attempted.  In order to afford the Veteran every consideration regarding this issue, the Board finds that verification should be attempted.  

Regarding the issues of service connection for residuals of a stroke secondary to IHD, the initial evaluation of scar of the right arm, and an earlier effective date than March 25, 2011, for the grant of service connection for right arm scar, by rating decision dated in May 2013, the RO denied service connection for residuals of a stroke as secondary to IHD and granted service connection for right arm scars, evaluated as noncompensable.  The veteran's representative, in correspondence received in August 2013, submitted a notice of disagreement to these decisions.  As such, a statement of the case must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Regarding the issues of an effective date earlier than October 1, 2004, for TDIU and basic eligibility for Dependents Educational Assistance and entitlement to special monthly compensation on account of the need of the aid and attendance of another, or being housebound, the Board notes that the issues remanded could have a bearing on the effective dates so that these matters must remain pending.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the veteran's statement and prior statements of alleged service stressors (along with copies of his service personnel records, VA psychiatric examination reports dated in August 2012 and April 2015 and any other relevant evidence) to U.S. Army and Joint Services Records Research Center (JSRRC).  The JSRRC should be requested to provide any information available which might corroborate the veteran's alleged stressors and any other sources that may have pertinent information.

2.  The AOJ should issue to the Veteran and his attorney a statement of the case on the issues of service connection for residuals of a stroke, to include as secondary to service-connected IHD and/or diabetes mellitus, type II, an initial compensable rating for scar of the right upper extremity, and an effective date earlier than March 25, 2011, for the grant of service connection for scar of the right upper extremity.  They must be advised of the necessity to file a formal substantive appeal in order to perfect the appeal.  These issues should be returned to the Board only if a substantive appeal is filed.

3.  Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


